DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colato et al. (U.S. Pub. No. 2007/0237672) in view of Stahlecker (U.S. Patent No. 6,230,472).
 	Regarding claim 13: Colato discloses an aseptic machine with a rotating carousel characterized by a plurality of sterile filling devices (Figs. 1 & 8; via plurality of filling devices 
	Colato does not disclose the claimed arrangements of sterile filling devices to have a mouth area with filling product, a bottom and a lid, and comprising at the bottom a mouth opening for placing in the mouth area of the container, and in the lid a filling valve and a capper.  However, Stahlecker discloses similar machine with the use of sterile filling device comprising a mouth area with filling product, a bottom and a lid, and comprising at the bottom a mouth opening for placing in the mouth area of the container, and in the lid a filling valve and a capper, see for example (Fig. 1; via upper mouth openings for filler 23; bottom mouth opening for container 14’, capper 20; & column 3, lines 15-17; “The containers 1 can thus be brought into the sterilization chamber 8 and removed again”, that includes the claimed “mouth area”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Colato’s machine by using a mouth area with filling product, a bottom and a lid, and comprising at the bottom a mouth opening for placing in the mouth area of the container, and in the lid a filling valve and a capper, as suggested by Stahlecker, in order to having both filling and capping devices in proximate space, that way omit a need of transferring the container between filling and sanitizing devices (column 2, lines 21-23).

s 14-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colato et al. (U.S. Pub. No. 2007/0237672) in view of Stahlecker (U.S. Patent No. 6,230,472) and further in view of Till (U.S. Patent No. 7,121,062).
 	Regarding claim 17: Colato discloses a method for aseptic filling of a container in an aseptic machine comprising the steps: transporting the container into an area of a sterile space (Fig. 1; via containers 10 conveyed to sterile space 3 and/or B2 of carousel 2), the area being assigned to the container, sterilizing the sterile space and the introduced mouth area (paragraph 0093), after placing the mouth area in the mouth opening and prior to the filling, removing the cap (paragraph 0061), aligning the filling valve with the mouth opening (Fig. 8; via container 10 aligned with the filling valve 23), moving the filling valve parallel to the rotation axis, introducing the filling valve into the mouth opening, filling the container with filling product, see for example (Figs. 1 & 2; via rotations of stations along with the carousel 2), removing the filling valve from the mouth opening, attaching the cap after the filling (station as alpha 1; via caps 25), and removing the mouth area from the mouth opening, (via capped bottles out of carousel 2);
	Colato may not disclose the claimed step of placing the mouth area of the container in the mouth opening of the sterile space for filling nor the claimed step of “solely placing the mouth area of the container in the sterile space”.  However, Stahlecker discloses similar method comprising the claimed steps of placing the mouth area of the container in the mouth opening of the sterile space for filling, (Fig. 1; via 14’ up and down movements creates a mouth opening area for container 4, with it’s mouth to be brought into the chamber; column 3, lines 15-17; “The containers 1 can thus be brought into the sterilization chamber 8 and removed again”).   	Stahlecker also discloses the steps of attaching the cap by the capper after the filling and 
	 Colato in view of Stahlecker do not disclose the claimed step of “solely placing the mouth area of the container in the sterile space”.  However, Till discloses similar method of aseptic filling of a container along with the claimed step of  solely placing the mouth portion of the container in the sterile space, see for example (Figs. 1 & 4; via only neck portion of the container 417 inside the sterile chamber 415).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of applicant’s claimed invention to have modified Colato in view of Stahlecker’s method, by having the step of solely placing the mouth portion of the container in the sterile space, instead of the entire container, in order to improve and reduce the operating costs and/or make the machine’s design and space/size more advantage (column 3, lines 56-60 & column 4, lines 18-21).

Regarding claims 14 & 18: Colato does not disclose an evaluation and control device for acquiring and evaluating state data of the sterile filling devices and for establishing and forwarding control data on the basis of the state data.  However, Till discloses similar machine with the use of evaluation and controlling device to control and evaluate state of the device, see for example (Fig. 1A; via controller 112; column 6, lines 46-49);
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Colato in view of Stahlecker’s machine by using an evaluation and control device similar to the one suggested by Till, in order to gain more control of the machine’s stations and the process of conveying and sterilizing of the product and/or to reduce the operating costs (column 6, lines 46-49 & column 4, lines 18-20);
Regarding claim 15: Colato disclose at least one redirecting star for redirecting filled containers (Figs. 1 & 2; via multiple shown conveying starts); 
Regarding claims 16 & 19: Till discloses that a first one of the at least one redirecting star is configured to redirect a filled container to a printing device, a second one of the at least one redirecting star is configured to redirect a filled container to an output and/or a third one of the at least one redirecting star is configured to redirect a filled container to a discharge point, see for example (Fig. 3; via different output paths 109-111);  

	Regarding claim 20: Stahlecker discloses that the filling valve (via 23), the mouth opening and the capper (via 20 for closing elements 6) are arranged such that the capper and the filling valve are alignable with the mouth opening (Fig. 1; via 20 and 23 aligned to container opening 2).
	Regarding claim 21: Stahlecker discloses that the bottom further comprises a cleaning nozzle that can be brought into alignment with the filling valve (via connection 29 aligned with filling valve 23).  
 	Regarding claim 22: Stahlecker discloses that one of the bottom and the lid comprises an access for sterile gas (via sterile chamber 8 and inlet 29 & 30).  

	Regarding claim 24: Colato discloses that a stator and the lid is configured as a rotor, wherein the rotor is configured to be rotatable with respect to the stator (Figs. 1 & 2; via rotating carousel 2).
	Regarding claim 25: Colato discloses that the rotor is configured so as to be rotatable around a rotation axis with respect to the stator (via rotation of carousel 2 around its own axis).
	Regarding claim 26: Stahlecker discloses that at least one of the filling valve and the capper is movable parallel to the rotation axis (via both filling 23 & capping 20 moves up and down parallel to the rotation axis F-E and/or H-G).
 Response to Arguments
Applicant’s arguments with respect to claim(s) 13-26 have been considered but are moot because the new ground of rejection does not rely on the combination of references as have been applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731